Citation Nr: 0609111	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  94-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disorder prior to June 21, 2005, and to a rating higher than 
40 percent on and after that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and one friend at each of the two hearings


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from April 1982 to October 
1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which increased the rating for his service-connected 
low back disorder from 10 to 20 percent.

After the veteran continued to disagree with the level of the 
evaluation, the Board remanded the claim in February 1998, 
June 1999, and January 2004 for additional development.  
During this time period, the veteran testified at two Travel 
Board hearings, one in March 1999 and one in June 2003.  In 
October 2005, the Appeals Management Center (AMC) increased 
the rating for the veteran's low back disorder to 40 percent, 
effective the June 21, 2005 date of the VA examination that 
was ordered in the Board's January 2004 remand.  As discussed 
below, the development requested in the Board's remands has 
been accomplished, and the Board will therefore decide the 
claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence reflects that the limitation of motion of 
the veteran's spine varied from the time prior to June 21, 
2005, being about evenly balanced between moderate and 
severe, but he did not have more than mild to moderate IVDS 
or  vertebral fracture or ankylosis.  It more nearly 
approximates severe limitation of motion for the period.

2.  The preponderance of the competent, probative evidence of 
record reflects that severe limitation of motion of the 
veteran's lumbar and thoracolumbar spine was present prior to 
the June 21, 2005 VA examination but there were no neurologic 
manifestations such as reduction in motor strength or 
reflexes or atrophy, severe or pronounced IVDS, or 
incapacitating episodes, prior to, on, or after June 21, 
2005.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the veteran, 
the criteria have been met for a rating of 40 percent, but no 
higher, for a low back disorder prior to June 21, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45 
(2005); 38 C.F.R. § 4.71a, DCs 5285, 5289, 5292, 5293, 5295 
(2002).

2.  The criteria have not been met for a rating higher than 
40 percent on and after June 21, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45 (2005); 38 
C.F.R. § 4.71a, DCs 5285, 5289, 5292, 5293, 5295 (2002); 38 
C.F.R. § 4.71a, DCs 5285, 5289, 5292, 5293, 5295 (2003); 38 
C.F.R. § 4.71a, DC 5237, 5239, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's August 1992 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's December 1992 rating decision, as well as many 
subsequent adjudications, took place prior to enactment of 
the VCAA, and, therefore, prior to any VCAA notification.  
However, subsequent to enactment of the VCAA, and prior to 
its most recent, October 2005 readjudication of the veteran's 
claim, VA provided VCAA notice in the AMC's January 2004 
letter.  This letter met the notice requirement.  In it, the 
AMC told the veteran it was working on his claim for an 
increased rating for his back disorder, and explained that to 
establish entitlement to this benefit, the evidence had to 
show that this disorder had worsened.  The letter also 
indicated the information or evidence needed from the veteran 
and the respective responsibilities of the veteran and VA in 
obtaining it.  The AMC also told the veteran it still needed 
additional documents from him and asked him to send any 
treatment records pertaining to the claimed disorder 
promptly.  Thus, reading the letter as whole, it 
substantially complied with the all of the elements of the 
notice requirement, including the fourth element.  Mayfield, 
19 Vet. App. at 127.  In addition, the AMC included in its 
October 2005 SSOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159.  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  

This letter and SSOC, as well as the Board's January 2004 
remand, constituted subsequent VA process that afforded the 
veteran a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA essentially cured 
any error in the timing of VCAA notice and satisfied the 
purpose behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA obtained all identified treatment records and 
provided the veteran with multiple VA examinations as to the 
severity of his back disorder, including the June 2005 VA 
examination ordered by the Board that resulted in an 
increased rating as of the date of the examination.  There is 
no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Finally, in a recent decision, additional notice provisions 
have been defined.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this 
matter it is noted that a higher rating is assigned for part 
of the period and that the claim is denied for part of the 
claim.  Further notice and development would not alter this 
conclusion.  As a result, any lack of notice as provided in 
the Dingess decision is harmless as set out in the discussion 
otherwise set forth herein.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, entitlement to compensation had already 
been established prior to the December 1992 increased rating 
claim on appeal, so the present level of disability is of 
primary importance, although the Board notes that there is a 
lengthy appeal period.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, since the RO increased the 
veteran's rating from 20 to 40 percent effective the June 21, 
2005 date of the VA examination that showed increased 
severity of the disability, but not to the date of the August 
31, 1992 claim, the Board will determine whether the veteran 
is entitled to a rating higher than 20 percent prior to June 
21, 2005, and to a rating higher than 40 percent on and after 
that date, considering as well the different criteria 
applicable prior to, on, and after September 23, 2002 as 
discussed herein.

The criteria for evaluating disabilities of the spine have 
changed twice since the veteran's August 1992 claim.  First, 
the criteria in effect for evaluating disabilities under 38 
C.F.R. § 4.71a (2002), ("the old criteria"), were revised 
effective September 23, 2002, see 38 C.F.R. § 4.71a (2003) 
("the interim criteria"). Subsequently, they were revised 
effective September 26, 2003, at which time the diagnostic 
codes were renumbered.  See 38 C.F.R. § 4.71a (2005) ("the 
new criteria").  One of the bases of the Board's January 2004 
remand was the failure to inform the veteran of the most 
recent changes, and the veteran was so informed in the 
October 2005 SSOC.

Under the old criteria for evaluating IVDS, a 20 percent 
evaluation may be assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief. 38 
C.F.R. § 4.71a, DC 5293 (2002).  Under DC 5295, a 10 percent 
evaluation was assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of the joint space, or 
where some of these manifestations are present if there is 
also abnormal mobility on forced motion.  38 C.F.R. §4.71a, 
DC 5295 (2002).

Under the interim criteria, where a spine disorder may affect 
a nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations. 
Or, a rating may be assigned on the basis of the total 
duration of incapacitating episodes. 38 C.F.R. § 4.71a, DC 
5293 (2003).  Note 1 to the interim criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Note 2 to the 
interim criteria states that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.

The new criteria include the same language from the interim 
criteria for rating IVDS based on the number of 
incapacitating episodes.  Prior to this language, the new 
criteria contain a new general rating formula for diseases 
and injuries of the spine, including IVDS, with which the 
veteran has been diagnosed.  The new criteria states that the 
new rating formula applies to the renumbered diagnostic codes 
(5235 to 5243), unless 5243 is evaluated under the Formula 
for Rating IVDS based on incapacitating episodes.  It also 
provides for the veteran to receive an evaluation based on 
combining all manifestations of the disability under 38 
C.F.R. § 4.25 (2005) if that will result in a higher 
evaluation. The new criteria contain specific range of motion 
figures, and Note 2 explains what is considered normal range 
of motion for purposes of the governing regulations. 38 
C.F.R. § 4.71a, DC 5243 (2005).  Under the new general rating 
formula, a 10 percent rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating may be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005).

When amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, the new regulations cannot be 
applied prior to the stated effective date, but the prior 
version may be applied, if more favorable, to the periods 
before and after the change. See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  Thus, for the 
period prior to September 23, 2002, it must be determined 
whether the veteran is entitled to a rating higher than 20 
percent under the old criteria.  For the period between 
September 23, 2002 and September 26, 2003, it must be 
determined whether the veteran is entitled to a higher rating 
under either the old or interim criteria.  And, for the 
period on and after September 26, 2003, it must be determined 
whether the veteran is entitled to a higher rating under the 
old, interim, or new criteria.

Prior to September 23, 2002, there is significant variation 
in the range of motion figures throughout the appeal period.  
At the November 1992 VA examination, the veteran had 
extension to 5 degrees, left and right lateral flexion to 10 
degrees, and left and right rotation to 5 degrees, and 
flexion was not measured; at the September 1993 VA 
examination, he had flexion to 40 degrees, extension to 10 
degrees, right lateral bending to 35 degrees, and less than 
10 degrees to the left, and rotation was to 30 degrees in 
both directions; at the November 1996 VA examination, range 
of motion was significantly improved, with flexion to 90 
degrees, extension to 30 degrees, lateral bending to 45 
degrees bilaterally, and rotation 30 to 40 degrees 
bilaterally; at the May 2000 VA examination flexion was to 30 
degrees, lateral flexion to 10 degrees, and extension to 
about 10 degrees; and at the October 2001 VA examination, 
forward flexion was to 50 degrees, and attempts to determine 
the remaining range of motion figures were resisted.  As 
these range of motion figures appear to be the Board to be 
approximately balanced between moderate limitation of motion 
and severe limitation of motion, the benefit of the doubt 
doctrine warrants an increase in the rating prior to June 21, 
1995 to 40 percent.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  See also 38 C.F.R. § 4.7 providing 
that a higher rating is assigned when symptoms more nearly 
approximate a higher rating.

The veteran is not, however, entitled to a higher rating 
under any potentially applicable diagnostic code.  The 
veteran has not had pronounced IVDS, which would entitled him 
to a 60 percent rating under DC 5293.  His lower extremity 
reflexes were equal and dull at the November 1992 VA 
examination; although there was spasm of the paraspinal 
muscles at the September 1993 VA examination, there were no 
abnormal curves, no atrophy, and reflexes were only somewhat 
hyperactive bilaterally at the September 1993 VA examination; 
at the November 1996 VA examination there was negative 
straight leg raising bilaterally, there was symmetric general 
tactile sensation in the S1 and L5 distributions of the feet 
and legs but asymmetric L5 distribution in the feet but 
symmetric in the legs, and there was some asymmetry of 
sensation in the L1, L2, and L3 distribution of the anterior 
thigh and, a separate examination VA spinal cord examination 
that month indicated that the neurological examination was 
essentially negative, with knee and ankle jerks were 
symmetrical and present; at the May 2000 VA examination, 
sensory examination was not consistent, as the veteran 
complained of subjective decreased sensation of light touch 
and pinprick in distributions that would relate to L3, 4, and 
5, and vibratory sense and proprioceptive sense were normal, 
and reflexes were symmetric at all points tested; and at the 
October 2001 VA examination, deep tendon reflexes were 2+ 
throughout both lower extremities, and sensation was intact 
through both lower extremities.  Thus, the veteran's IVDS 
appears to have been mild to moderate, with only some 
abnormalities and an isolated notation of spasm, and not 
severe or pronounced with recurring attacks or symptoms 
compatible with sciatic neuropathy.

Nor would the veteran be entitled to a rating higher than the 
40 percent indicated above under DC 5295, as 40 percent is 
the highest rating available for lumbosacral strain.  
Similarly, as there is no evidence of vertebral fracture or 
ankylosis prior to September 23, 2002, the veteran is not 
entitled to a rating higher than 40 percent under DCs 5285, 
5286 or 5289.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  However, 
other than pain, there were no such symptoms noted at the 
above-discussed VA examinations, and the limitation of motion 
caused by the pain has already been accounted for in the 
increased of the rating from 20 to 40 percent based on 
limitation of motion.  There is thus no basis for a higher 
rating under any of the DeLuca factors prior to September 23, 
2002

In sum, prior to June 21, 2005, with reasonable doubt 
resolved in favor of the veteran, there was severe limitation 
of motion of the lumbar spine warranting a rating of 40 
percent, but no higher rating is warranted under any 
potentially applicable diagnostic code or the DeLuca factors.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

There is no basis for a higher rating on or after June 21, 
2005.  The range of motion figures were flexion to 30 
degrees, extension to 5 degrees, and the veteran stated he 
was unable to do lateral bending because the pain was so 
severe.  As indicated by the RO, these range of motion 
figures warrant a 40 percent rating under the new general 
rating formula, which provides for a 40 percent rating where 
flexion of the thoracolumbar spine is to 30 degrees or less.  
The 40 percent rating is also warranted under DC 5292 of the 
old criteria for severe limitation of motion of the lumbar 
spine.  Moreover, as the limitation of range of motion was 
demonstrated prior to the June 2005 VA examination, the 
veteran is entitled to the 40 percent rating for the entire 
appeal period, including on September 23, 2002 and between 
that date and June 21, 2005.

The veteran is not, however, entitled to a rating higher than 
40 percent on and after September 23, 2002, including on and 
after June 21, 2005.  Although he noted at the June 2005 VA 
examination and elsewhere that he could not get out of bed 
due to his back pain once per month or more often, there is 
no evidence that such bed rest was prescribed by a physician 
and required treatment by a physician.  38 C.F.R. § 4.71a, DC 
5293, Note 1 (2003); 38 C.F.R. § 4.71a, DC 5243, Note 1 
(2005).  The veteran thus did not have incapacitating 
episodes as that term is defined by the applicable 
regulation, and his IVDS cannot be rated using those 
criteria.  Moreover, at the June 2005 VA examination, the 
veteran had 5/5 lower extremity strength in all major muscle 
groups, sensory exam was intact although there was numbness 
throughout the right lower extremity in splotchy diffuse 
pattern and consistent with any pedunculated dermatome, deep 
tendon reflexes were normal 2+ bilaterally, Hoffman's 
Babinski, and clonus were all negative, and the veteran 
denied any bladder and bowel complaints other than 
constipation.  Thus, the veteran did not have chronic 
neurologic manifestations that would warrant a higher rating 
under the old DC 5293 or if combined with his orthopedic 
manifestations under the interim or new criteria.  Further, 
there was no evidence of ankylosis warranting a rating higher 
than 40 percent under the new general rating formula.

In addition, although the June 2005 VA examiner noted that 
the pain and range of motion did decrease with repetitive use 
and there was increased fatigability as well, the veteran is 
not entitled to a higher rating during the period under the 
DeLuca factors because the decrease in range of motion has 
been fully accounted for by the 40 percent rating to which 
the Board has found the veteran entitled based on the 
limitation of range of motion of his spine.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the limitation of motion of 
the veteran's lumbar and thoracolumbar spine has been present 
throughout the appeal period, warranting a rating of 40 
percent under the new general rating formula as well as the 
old and interim DC 5292, but is not entitled to a higher 
rating under any potentially applicable diagnostic code or 
the DeLuca factors on September 23, 2002, between that date 
and June 21, 2005, or on and after June 21, 2005.

The Board also has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not been 
frequently hospitalized for his low back disorder, and the 
manifestations of this disability are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability is in 
excess of that contemplated by the assigned evaluation or 
that application of the schedular criteria is otherwise 
rendered impractical.  Thus, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 40 percent, but no 
higher, is granted for a low back disorder prior to June 21, 
2005. 

The claim for a rating higher than 40 percent on and after 
June 21, 2005 is denied.


______________________________                
_____________________________
           GARY L. GICK                                                        
D. C. SPICKLER
         Veterans Law Judge,                                                 
Veterans Law Judge,
      Board of Veterans' Appeals                                      
Board of Veterans' Appeals


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


